Case 1:21-cv-00604-JPW Document 1-8 Filed 04/01/21 Page 1 of 14




                     EXHIBIT G
                   Case 1:21-cv-00604-JPW Document 1-8 Filed 04/01/21 Page 2 of 14


The Comprehensive Assessment for Interoceptive
Awareness

 From: Ann Kulichik | akspeech@comcast.net                                                        Monday, Nov 9, 2020, 5:16 PM

   To: james.jones@aapcpublishing.net | james.jones@aapcpublishing.net
   Cc: erin@aapcpublishing.net | erin@aapcpublishing.net, Mahler, Kelly | info@kelly-mahler.com

Hi Mr. Jones,

I ordered the above referenced test several weeks ago, and have found that it's impossible to
administer, because it lacks the necessary stimulus pictures. I searched your website and found in
the Q&A that there is supposed to be a download link for them, that I never received. I asked that
question in the Q&A section and did not receive an answer. And I e-mailed with this same question
and didn't receive a reply. So, it's been several weeks and I have several clients I could be
assessing, but haven't been able to. Please advise.

Thank you,
Ann Kulichik
                    Case 1:21-cv-00604-JPW Document 1-8 Filed 04/01/21 Page 3 of 14


New submission from Contact Form

  From: Briana Harris | noreply@ezsolution.com                                                    Wednesday, Jun 3, 2020, 5:01 PM

     To: info@kelly-mahler.com

First Name

     Briana

Last Name

     Harris

Email

     briana7997@gmail.com

Subject

     The Comprehensive Assessment for Interoception Awareness

Message

     Hello,


     I recently purchased the assessment for interoception awareness but there are no pictures to administer the assessment of
     self-regulation for the client to view. Could you please tell me where I can find the pictures that accompany this assessment?


     Thank you,
     Briana M. Harris, OTD, OTR/L

Newsletter Subscription


              Send me email updates, news, and/or resources
                     Case 1:21-cv-00604-JPW Document 1-8 Filed 04/01/21 Page 4 of 14


Re[2]: Comprehensive Assessment for Interoceptive
Awareness

    From: Mahler, Kelly | info@kelly-mahler.com                                                          Wednesday, Jan 20, 8:35 PM

       To: Britney Morrish | britney.morrish@esd.ca

HI Britney


I'm sorry for their lack of response. Very embarrassing. Will you please try one more time, sending an email to James Jones,
operations director, james.jones@aapcpublishing.net and Erin, marketing director, erin@aapcpublishing.net? Please feel
free to cc me on the email if you believe it will help. Sincerely, Kelly




Kelly Mahler OTD, OTR/L

Occupational Therapist
www.kelly-mahler.com
Pronouns: She/Her/Hers


Do you know about interoception?www.youtube.com/watch?v=A0zbCiakjaA

  From: Britney Morrish | Britney.Morrish@esd.ca                           To: Mahler                     Wednesday, Jan 20, 3:11 PM

  Hi Kelly,


  I sent the email (below) to the email address you mentioned on January 8, 2021. I have yet to hear back. Is it possible
  to get a copy of the assessment pictures in another way?


  Thank-you for your help,
  ~Britney


  Britney Morrish MSc-SLP(C) R. SLP
  Pronouns: She/Her
  Speech-Language Pathologist
  Evergreen School Division
  Call/text: (204) 671-0479


  ______________________________________________________________________________________
  Confidentiality Notice: This email message and any attachments transmitted with it are confidential and are strictly intended for the
                    Case 1:21-cv-00604-JPW Document 1-8 Filed 04/01/21 Page 5 of 14
use of the addressee(s). Any unauthorized retention, review, reproduction, distribution or disclosure is prohibited. If you are not the
intended recipient, please contact the sender by reply email and destroy all copies of the original message and attachments.




Good afternoon,


Our admin assistant ordered some materials for me in October (see below) that were meant to have pictures included.
On your website it says that the pictures are sent as an attachment after ordering
www.aapcautismbooks.com/produ...118704 however we didn't receive this follow up email. Is it possible to re-send it?
Or send them directly to me at this address?


Thank-you for your help,
~Britney Morrish


Britney Morrish MSc-SLP(C) R. SLP
Pronouns: She/Her
Speech-Language Pathologist
Evergreen School Division
Call/text: (204) 671-0479

  From: Fraser Olson | Fraser.Olson@esd.ca            To: Britney Morrish | Britney.Morrish@esd.ca              Friday, Jan 8, 3:43 PM
     From: AAPC Publishing |                              To: Fraser Olson |                              Thursday, Oct 1, 2020, 9:12
     ap@aapcpublishing.net                                Fraser.Olson@esd.ca                                                     AM


      AAPC Publishing                                                                          ORDER #3154




     Thank you for your purchase!
     Hi Amanda, we're getting your order ready to be shipped. We will notify you
     when it has been sent.




      View your order
                            or Visit our store
      Case 1:21-cv-00604-JPW Document 1-8 Filed 04/01/21 Page 6 of 14




Order summary




      Interoception Assessment Forms × 2                      $62.00



                         Subtotal                             $62.00


                         Shipping                             $27.42


                         Taxes                                 $0.00




                         Total                     $89.42 USD
               Case 1:21-cv-00604-JPW Document 1-8 Filed 04/01/21 Page 7 of 14


Customer information




Shipping address                                Billing address
Britney Morrish                                 Amanda Senkowski
Evergreen School Division                       Evergreen School Division
140 Centre Avenue West                          140 Centre Avenue West
PO Box 1200                                     P.O. Box 1200
Gimli MB R0C 1B0                                Gimli MB R0C 1B0
Canada                                          Canada




Shipping method                                 Payment method

First Class Package International                   ending with 0574 - $89.42




If you have any questions, reply to this email or contact us at ap@aapcpublishing.net




 From: Mahler | info@kelly-mahler.com     To: Britney Morrish | Britney.Morrish@esd.ca      Friday, Jan 8, 10:32 AM

 Hi Britney,
 Thank you for your purchase. AAPC publishing is the company that publishes and sells the assessment. I wonder if
 they forgot to send you the pictures. Sorry for the inconvenience. If you email them at:
             Case 1:21-cv-00604-JPW Document 1-8 Filed 04/01/21 Page 8 of 14
support@aapcpublishing.net they should be able to help. If you run into any difficulty, please let me know and I'll
help to make it right. Sincerely, Kelly
Kelly Mahler OTD, OTR/L

Occupational Therapist
www.kelly-mahler.com
Pronouns: She/Her/Hers


Do you know about interoception?www.youtube.com/watch?v=A0zbCiakjaA

  From: Britney Morrish | Britney.Morrish@esd.ca               To: info@kelly-mahler.com               Friday, Jan 8, 9:56 AM

  Good morning,


  I ordered some materials from your site in September after taking one of your online courses, and finally had a
  chance to look them over during the holiday break. I realized that I somehow ordered the assessment forms
  but not the assessment itself, so I went back to your website today to try to find and order the assessment and I
  cannot find it. Do you have a direct link?


  Thank-you for your help,
  ~Britney


  Britney Morrish MSc-SLP(C) R. SLP
  Pronouns: She/Her
  Speech-Language Pathologist
  Evergreen School Division
  Call/text: (204) 671-0479


  ______________________________________________________________________________________
  Confidentiality Notice: This email message and any attachments transmitted with it are confidential and are strictly
  intended for the use of the addressee(s). Any unauthorized retention, review, reproduction, distribution or disclosure is
  prohibited. If you are not the intended recipient, please contact the sender by reply email and destroy all copies of the
  original message and attachments.
                      Case 1:21-cv-00604-JPW Document 1-8 Filed 04/01/21 Page 9 of 14


New submission from Contact Form

   From: Carolyn Driscoll | noreply@ezsolution.com                                                        Tuesday, Jan 26, 9:35 PM

        To: info@kelly-mahler.com

First Name

     Carolyn

Last Name

     Driscoll

Email

     cdriscoll.ot@gmail.com

Subject

     Incomplete order received

Message

     Hello,
     On 1/7/21 I ordered the Interoception Assessment, described on the website as the protocol packets plus the 18 pictures
     needed to complete the assessment (AAPC Publishing order #3499). It was delivered on 1/12/21. I took a quick look at the
     contents and put it aside until this weekend, when I was preparing for an evaluation and realized that the envelope only
     contains the protocol packets, not the 18 pictures that should have been there. I emailed AAPC late yesterday (Monday 1/25)
     and left a message on a forwarded number today and a follow up email as well, with no response (phone or email).
     Are you able to help me get the pictures I need to use your assessment tool?
     Best regards,
     Carolyn Driscoll
     cdriscoll.ot@gmail.com
     908-337-4692
     Order #3499

Newsletter Subscription


                Send me email updates, news, and/or resources
                      Case 1:21-cv-00604-JPW Document 1-8 Filed 04/01/21 Page 10 of 14


Black and White cards

   From: Buseman, Jennifer | JBuseman@centralriversaea.org                                                       Tuesday, Feb 23, 1:33 PM

      To: Mahler, Kelly | info@kelly-mahler.com

Good morning.
A while back our agency purchased the assessment protocols for Kelly's Interoception program. We did not
receive the 18 black and white cards that are to go along with the tool. I am wondering what my next steps are to
get a copy of these cards? Thank you!

Our agency name is Central Rivers AEA and the order was placed on or near 10/2/2020. Thank you for your
attention to this matter.




 Jennifer Buseman, OTR/L
 Occupational Therapist
 Brain Injury Support Team Member
 Central Rivers Area Education Agency
 1521 Technology Parkway
 Cedar Falls, Iowa 50613
 Phone: 1-800-542-8375 (in Iowa)
 Fax: 319-273-8229
 http://centralriversaea.org/
 OT Collaboration Request Form
 Brain Injury Support Team Referral Form

   Central Rivers Area Education Agency provides innovative leadership, services and support to empower our
   educational partners. We are one of nine Area Education Agencies created in 1974 by the Iowa legislature to
                ensure equal educational opportunities for all children from birth through age 21.




Confidentiality Statement:


This message is intended only for the use of the Addressee and may contain information that is PRIVILEGED and
CONFIDENTIAL. If you are not the intended recipient, dissemination of this communication is prohibited. If you
                 Case 1:21-cv-00604-JPW Document 1-8 Filed 04/01/21 Page 11 of 14
have received this communication in error, please erase all copies of the message and its attachments and notify
the sender immediately. Thank you.
                  Case 1:21-cv-00604-JPW Document 1-8 Filed 04/01/21 Page 12 of 14


Assessment form

  From: Jessica Fournier | Jessica.Fournier@SAU19.ORG                                  Monday, Sep 28, 2020, 6:37 PM

     To: info@kelly-mahler.com | info@kelly-mahler.com

Hello,

I placed an order for the assessment forms and received them today. I received 11 assessment forms but did not
receive the black and white picture cards or a down load link to the pictures. Is there something I missed or how
can I find these pictures and is there directions in the assessment form for administration of this.

Thank you ,
Jessica Fournier OT/L
                    Case 1:21-cv-00604-JPW Document 1-8 Filed 04/01/21 Page 13 of 14


Assessment to IA

  From: Morgan Smith, Elizabeth A. | emorgansmith@sainta.org                            Tuesday, Sep 1, 2020, 10:58 AM

      To: info@kelly-mahler.com | info@kelly-mahler.com

Hi,

I ordered the 10 pack of assessment forms, but it didn’t come with the pictures that it describes in the assessment.
How do I access these. I will say that it took me forever to get these from the publisher. Not sure if it’s a mistake
on their end…

Elizabeth Morgan MS, OTR/L
Occupational Therapist




8901 W. Capitol Dr.
Milwaukee, WI 53222
414-465-5139
emorgansmith@sainta.org




CONFIDENTIALITY NOTICE: The information in this message, and any files transmitted with it, is confidential, may
be legally privileged, and intended only for the use of the individual(s) named above. Be aware that the use of any
confidential or personal information may be restricted by state and federal privacy laws. If you are not the intended
recipient, do not further disseminate this message. If this message was received in error, please notify the sender
and delete it.
                    Case 1:21-cv-00604-JPW Document 1-8 Filed 04/01/21 Page 14 of 14


New submission from Contact Form

  From: Stephanie Ayers | noreply@ezsolution.com                                                    Thursday, Oct 15, 2020, 7:11 PM

    To: info@kelly-mahler.com

First Name

    Stephanie

Last Name

    Ayers

Email

    snayers.OT@gmail.com

Subject

    Interoception assessment pictures

Message

    Ms. Mahler,


    My name is Nicole Ayers and I am an occupational therapist. I recently purchased "The Comprehensive Assessment For
    Interoceptive Awareness" assessment forms from AAPC Publishing. The pictures were supposed to be included as a digital
    download, but I was never provided the digital download information or link from AAPC Publishing. The company also
    charged me for priority 3-day shipping and I did not receive the package until 12 days later.


    I have tried multiple times to contact the company about this. If this was something my name was attached to, I would want to
    know. I am also hoping I can buy the cards elsewhere since the assessment is only partially usable without the cards.


    Please let me know if the pictures can be purchased separately from a different source.


    Respectfully,


    Nicole Ayers, OTR/L
